Case: 4:19-cr-00023-RWS-SPM Doc. #: 2 Filed: 01/10/19 Page: 1 of 1 PageID #: 4
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                             f%lE\OJ
                                     EASTERN DIVISION
                                                                                      JAN 10 2G\9
 UNITED STATES OF AMERICA,                         )
                                                                                      Us OISTRIG1 COURT
                                                   )                              . EASTERN DISTRICT Of MO
Plaintiff,                                         )                              '       Si. LOUIS
                                                   )
v.                                                 )
                                                   )
KARRIE MCKINNEY,                                   )         4:J9CR00023 RWS/SPM
                                                   )
Defendant.                                         )

                                           INDICTMENT

                                            COUNT ONE

The Grand Jury charges:

        On or about December 20, 2017, within the Eastern District of Missouri, the defendant,

                                      KARRIE MCKINNEY,

did embezzle, steal, purloin, or knowingly convert to her use, and the use of others, money of the

United States or of any department or agency thereof, or any property made or being made under

contract for the United States or any department or agency thereof, to wit: $1, 166. 00 in the form of

Social Security Administration disabled widow's benefits, creating a total loss .to the government in

excess of,$1,000.00.

        In violation of Title 18, United States Code, Section 641.
                                                                        \

                                                       A TRUE BILL.



                                                       FOREPERSON
JEFFREY B. JENSEN,
United States Attorney



DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney
